[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE ARBITRATION SUBMISSION
The court issued its memorandum of decision in this matter August 31, 1993 rendering a judgment vacating the award. It reopened that judgment October 25, 1993.
The court took evidence in regard to the issue of the arbitrator's authority in the action to create a submission after the hearing.
The court finds that by virtue of the total lack of objection by plaintiff to proceeding with' the arbitration hearing without a clear submission the arbitrator was authorized to create his own submission at any time.
Application to vacate is denied.
N. O'Neill, J.